Citation Nr: 1637827	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-39 553	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam Veteran born with spina bifida.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1958 to August 1978.  The appellant is his son.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.  The appellant timely appealed.  

In January 2014, the Board remanded the claim to schedule the appellant for a Board hearing.  The hearing was scheduled for May 2016.  However, in an April 2016 correspondence, the appellant withdrew his hearing request.  As such, the Board finds that his request has been withdrawn.  38 C.F.R. § 20.702(d) (2015).


FINDINGS OF FACT

1.  The Veteran served in Vietnam; the appellant is his biological son and was conceived following the Veteran's service in Vietnam. 

2.  The appellant's mother did not perform active duty service in the Republic of Vietnam.

3.  The preponderance of the evidence is against finding that the appellant has any form and/or manifestation of spina bifida except spina bifida occulta.



CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida have not been met.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.814 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In a November 2009 letter, the RO notified the appellant of: information and evidence necessary to substantiate the claim; and  information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015)

Although the appellant was not informed of the process by which initial disability ratings and effective dates are assigned as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as the Veteran's claim is denied, as set for the below, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.
 
VA has also satisfied its duty to assist.  The claims folder contains identified medical records, to include records and other evidence submitted by the appellant.  

As will be discussed further, the Board finds that no examination is necessary in order to adjudicate the claim because insofar as a theory of direct/presumptive service connection is involved, there is no competent evidence that the Veteran has been diagnosed with spina bifida, nor has the appellant asserted such.  Therefore, a medical examination would serve no useful purpose in this case.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015). 

Analysis

The appellant seeks benefits pursuant to 38 U.S.C.A. Chapter 18 based on his father's service in Vietnam.  He contends that his colitis, arthritis of his ankle and knees, a nervous disorder, diabetes, and pancreas problems, are caused by his father's (Veteran) exposure to Agent Orange. 

In pertinent part, VA will provide certain benefits, including monthly monetary allowance, for an individual who suffers from a form or manifestation of spina bifida, except spina bifida occulta, and whose biological father or mother is a Vietnam veteran or had covered service in Korea.  See 38 U.S.C.A. §§ 1802, 1805; 38 C.F.R. § 3.814 ; see also, e.g., 72 Fed. Reg. 32,395  (June 12, 2007) and 79 Fed. Reg. 20,308  (April 14, 2014) (both providing that benefits for birth defects other than spina bifida may not be presumed based on Vietnam-era herbicide exposure of parents).  Additionally, VA will provide certain benefits for an individual with disability from certain birth defects whose mother is a Vietnam veteran.  See 38 U.S.C.A. §§ 1812, 1815 (West 2014); 38 C.F.R. § 3.815 (2014).

VA's General Counsel has clarified, citing to pertinent medical literature, that the term spina bifida is a type of neural tube defect, which is a category of birth defects that involves incomplete development of the brain, spinal cord, and/or the protective coverings of those organs.  Spina bifida is generally considered to encompass three main conditions: spina bifida occulta; meningocele; and myelomeningocele.  The term "spina bifida" is commonly defined as referring to a "defective closure of the bony encasement of the spinal cord"; it does not include other neural tube defects, such as encephalocele and anencephaly.  VAOPGCPREC 5-99 (May 1999) (internal quotation marks and citations omitted).  Consistent with this guidance, for the purposes of Chapter 18, VA defines spina bifida as "any form or manifestation of spina bifida except spina bifida occulta."  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814 (c)(4); Jones v. Principi, 16 Vet. App. 219, 225 (2002).

At the outset, the Board notes that neither the appellant nor his mother contends that the latter served in the military, to include in Vietnam, as reflected in a January 2010 Report of General Information.  His claim is based solely on his father's military service.  As such, the provisions covering birth defects whose mother is a Vietnam veteran do not apply and will not be discussed, and spina bifida is the only birth defect for which monetary benefits are available based on the appellant's biological father's (Veteran) exposure to Agent Orange during his service in Vietnam.  

The RO has conceded that the Veteran served in Vietnam.  A birth certificate with the name of the appellant confirms that the Veteran is his father and that the appellant was born in August 1972, after his father served in Vietnam.  Although he claims that the disabilities he suffers from should also be imputed to the Veteran's exposure to Agent Orange or as the result of his military service, there are no provisions under the law for benefits in this regard other than for spina bifida.  See 38 U.S.C.A. §§ 1802, 1805; 38 C.F.R. § 3.814; See also 72 Fed. Reg. 32,395  (June 12, 2007) and 79 Fed. Reg. 20,308 (April 14, 2014).

For reasons cited above, the appellant does not possess the requisite criteria to meet the eligibility requirements for benefits purposes under Chapter 18.  In conclusion, absent any evidence of spina bifida, the Board finds that entitlement to monetary allowance under 38 U.S.C.A. § 1805, there is no legal basis on which to grant benefits under Chapter 18 in this instance.  Accordingly, the preponderance of the evidence is against the appellant's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam Veteran born with spina bifida is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


